HALE, Justice.
This is an attempted appeal from a summary judgment. Appellee has duly filed its motion in this court to dismiss the attempted appeal for want of jurisdiction on the ground that the appeal bond was not filed within thirty days, as required by Rule 356, Texas Rules of Civil Procedure. The record before us discloses that summary judgment was duly entered on June 10, 1957, and that appeal bond was not filed in the court below until July 11, 1957.
Rule 4, T.R.C.P. provides that in computing any period of time prescribed or allowed by the rules, or by order of court, or by any applicable statute, the day of the act, event or default after which the designated period of time begins to run is not to be included, but that the last day of the period so computed is to be included unless it is a Sunday or a legal holiday. July 10th was not a Sunday or a legal holiday and consequently the time within which appellant was required to file an appeal bond in the court below expired at midnight on July 10th. We regret the necessity for dismissing this appeal as it is the fixed policy of this court to exercise its discretion liberally in permitting an appeal to any aggrieved party, but in the instant case we have no discretion as the requirement for filing of *378an appeal bond within the time fixed by the rules of the Supreme Court is mandatory and jurisdictional.
Consequently the motion of appellee is sustained and the attempted appeal is dismissed for want of jurisdiction.